EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
31. (Currently Amended) A system for signalling an aquaplane condition of a tyre mounted on a vehicle, comprising: 
a sensing device fixed to a portion of a crown zone of said tyre, said sensing device comprising an accelerometer suitable for measuring a radial acceleration undergone by said portion of the crown zone when said tyre rolls on a rolling surface; 
at least one processing module programmed to process an acceleration signal representative of said radial acceleration to determine:
a) a signal portion of said acceleration signal representative of an interaction between said tyre and a water layer placed on said rolling surface, 
b) a trend of a first derivative of said radial acceleration, the first derivative comprising a first derivative portion, corresponding to the signal portion, representative of the interaction between said tyre and said water layer, and 
c) a first parameter representative of an aquaplane condition of said tyre on the basis of a comparison between an amplitude value of a first maximum of said first derivative in said first derivative portion and an amplitude value of a second maximum of said first derivative in said first derivative portion, and 
a notification module suitable for generating a notification signal of said aquaplane condition as a function of said first parameter.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, the Claim features “processing said acceleration signal to determine a trend of a first derivative of said radial acceleration, the first derivative comprising a first derivative portion, corresponding to the signal portion, representative of the interaction between said tyre and said water layer; determining a first parameter representative of an aquaplane condition of said tyre on the basis of a comparison between an amplitude value of a first maximum of said first derivative in said first derivative portion and an amplitude value of a second maximum of said first derivative in said first derivative portion” were not found in the prior art.  Support for the recited amplitude values is found in at least heights A and B, which are illustrated in each of Figs. 4-9, and discussed on pages 10-11, of Applicant’s disclosure.  Claims 22-30 are allowed due to their dependence on Claim 21.
Regarding Claim 31, the Claim features “b) a trend of a first derivative of said radial acceleration, the first derivative comprising a first derivative portion, corresponding to the signal portion, representative of the interaction between said tyre and said water layer, and c) a first parameter representative of an aquaplane condition of said tyre on the basis of a comparison between an amplitude value of a first maximum of said first derivative in said first derivative portion and an amplitude value of a second maximum of said first derivative in said first derivative portion” were not found in the prior art.  Support for the recited amplitude values is found in at least heights A and B, which are illustrated in each of Figs. 4-9, and discussed on pages 10-11, of Applicant’s disclosure.  Claims 32-40 are allowed due to their dependence on Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./           Examiner, Art Unit 2863        

/NATALIE HULS/           Primary Examiner, Art Unit 2863